Mr. Michael E. Winston, Ph.D. Vice President Arkansas Board of Hearing Aid Dispensers Suite 350, 10 Corporate Hill Drive Little Rock, AR  72205
Dear Mr. Winston:
This is in response to your request for an opinion concerning the issuance of temporary permits for hearing aid dispensers, and the necessity of supervision over the holder of the permit. Specifically, you have asked whether an individual applying for a temporary permit may be granted the permit as long as she will be under the supervision of an otolaryngologist, rather than under the supervision of an individual who is licensed as a hearing aid dispenser under the provisions of A.C.A. 17-83-101, et seq.   In my opinion, the answer to your question is yes.
The relevant statutory provisions are A.C.A. 17-83-102 and17-83-308.  The former excepts doctors from the licensing requirements of the chapter.  The latter provides for the issuance of temporary permits to applicants in the interim between application and licensing.  Subsection (a) authorizes the temporary permit if the applicant can show that "he will be directly trained and supervised by a person who has a current license or certificate." Subsection (d) provides that:
      It shall be a violation of this chapter for any person holding a temporary permit to practice the fitting or dispensing of hearing aids except under the direct supervision of a person holding a current license or certificate under this chapter.
Although the above provision seems to indicate that supervision by a doctor would be violative of the chapter, it is my opinion that such a construction places too great an emphasis on form rather than substance.  The purpose of the supervision requirement, and most likely the legislative intent, is to ensure that persons needing hearing aid services receive treatment from qualified, reliable persons.  This purpose is surely met where the individual dispensing the hearing aid works under the direct supervision of a doctor, especially an ear, nose and throat specialist.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elana L. Cunningham.